                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


ROXANNE WIELAND,

       Plaintiff,

     v.                                                           Case No. 19-CV-1066-SCD

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.


                                 DECISION AND ORDER


       Roxanne Wieland alleges that she is unable to work due to severe pain, chronic fatigue,

and mental-health impairments. After the Social Security Administration (SSA) denied her

application for disability benefits, Wieland requested and received a hearing before an ALJ.

The ALJ determined that Wieland remained capable of working notwithstanding her

impairments. Wieland now seeks judicial review of that decision.

       Wieland argues that the ALJ erroneously discounted her subjective complaints

concerning the limiting effects of her impairments, improperly rejected the opinions of her

treating sources, and failed to include certain functional limitations in the residual functional

capacity (RFC) assessment. The Commissioner contends that the ALJ’s decision is supported

by substantial evidence. The court largely agrees with Wieland. Because the ALJ failed to

provide sufficient reasons for not believing Wieland’s subjective complaints of disabling

physical symptoms and for not crediting the opinions of her medical providers, the decision

denying Social Security benefits to Wieland will be reversed and this matter will be remanded

for further proceedings.



          Case 1:19-cv-01066-SCD Filed 04/29/20 Page 1 of 16 Document 18
                                              BACKGROUND

           Wieland was born on January 11, 1976, in Green Bay, Wisconsin. R. 340.1 She

dropped out of high school during her junior year and obtained her high school equivalency

degree a few months later. After leaving high school, Wieland worked in various unskilled

jobs. R. 340–41. In 2000, she was hired as a receptionist for Winnebago County. R. 341.

Wieland worked her way up to a case manager, where she helped determine applicants’

eligibility for public assistance programs. R. 264–65, 341.

           Around 2010, Wieland began using a lot of vacation and sick time to cover absences

related to several physical and mental ailments. R. 46. She experienced severe pain throughout

her entire body, and her legs swelled up so much that she could barely walk to her car at the

end of the workday. From November 2011 until January 2012, Wieland took off one to two

hours each day to move around, rest, and elevate her legs. R. 46, 50–51. She also missed about

three to four days of work each month because of her health problems. R. 51. When at work,

her medications caused her to fall asleep on the job, and clients complained about her slurred

speech, believing she was intoxicated. R. 46, 51–52. Given her medical issues, Wieland

qualified for long-term disability benefits through Wisconsin’s pension program for state

employees. R. 50, 341. She stopped working for Winnebago County on January 27, 2012. R.

229, 341. Several months later, the pension program approved Wieland for permanent

disability. R. 254, 341.

           In May 2012, Wieland applied for disability insurance benefits from the Social Security

Administration. R. 96. An administrative law judge denied her claim on November 19, 2014.

R. 331. Wieland reapplied for benefits in September 2016, alleging that she became disabled


1
    The transcript is filed on the docket at ECF No. 9-2 to ECF No. 9-25.
                                                         2


            Case 1:19-cv-01066-SCD Filed 04/29/20 Page 2 of 16 Document 18
on January 27, 2012, her last day of work. R. 197–203. Wieland asserted that she was unable

to work due to osteoarthritis, lumbar spondylosis, fibromyalgia, major depression, anxiety,

diabetes, chronic pain, neuropathy, edema, and sleep apnea. R. 229. After the SSA denied her

application initially, R. 94–107, and upon reconsideration, R. 108–24, Wieland requested a

hearing before an ALJ, R. 152–53. The SSA granted Wieland’s request. R. 125–39. Prior to

the hearing, Wieland amended her alleged onset date to November 20, 2014, the day after the

first ALJ’s unfavorable decision. R. 331.

       On July 9, 2018, Wieland appeared before ALJ Patrick Berigan for her administrative

hearing. R. 33–65. She was represented by an attorney. R. 37. At the time of the hearing,

Wieland was forty-two years old. R. 41. She was 5'5" tall and weighed 350 pounds. R. 53.

And she was living in a house with her husband and two sons, ages fifteen months and

fourteen. R. 41.

       Wieland testified that the main problems keeping her from working were pain,

depression, and exhaustion. R. 44. She testified to having pain throughout her entire body,

which was especially pronounced in her lower neck, lower back, feet, hands, wrists, and

fingers. R. 44, 52–53. According to Wieland, her condition had worsened since 2014. R. 45.

Her sleep was disrupted, R. 45, 54–55, she felt more depressed and anxious, R. 55, and she

began using plastic dishes because she was frequently dropping things, R. 58. She was

prescribed several different medications, but they provided only limited relief and caused

significant side effects. R. 47–48, 54.

       Wieland testified that she spent about four to five hours lying down during the day and

that she elevated her legs for thirty to sixty minutes at a time to reduce the swelling in her legs.

R. 53–54, 56–57. She testified that her husband and teenage son took care of most household

                                                 3


         Case 1:19-cv-01066-SCD Filed 04/29/20 Page 3 of 16 Document 18
duties, including caring for their toddler. R. 45–46, 57–58. Wieland tried to help fold laundry,

but she needed frequent breaks and was unable to reach the top shelf where the towels were

kept. R. 58. Wieland estimated that she could sit for fifteen to thirty minutes before needing

to get up and move around and that she could stand for about five minutes, maybe ten if

leaning against something. R. 48–49. She indicated that sometimes she could not lift a gallon

of milk and that she did not carry around her toddler. R. 49–50. Wieland also testified to

having problems with attention and concentration. R. 56.

       The ALJ also heard testimony from Jacquelyn Wenkman, a vocational expert (VE).

According to Wenkman, Wieland’s job with Winnebago County was an unskilled, sedentary

position. R. 60. Wenkman testified that a hypothetical person with Wieland’s age, education,

and work experience could not perform that job if she were restricted to sedentary work with

additional nonexertional limitations. R. 61. However, that person could perform other jobs,

including, for example: office helper, contact assembly, and sorter. R. 61–62. Wenkman

testified that a person could be off task up to fifteen percent of the workday and could miss

one or two days of work each month (as long as it wasn’t every month) and still maintain

competitive employment. R. 62. Upon questioning by Wieland’s attorney, Wenkman testified

that the above jobs would not tolerate unscheduled breaks, lying down during the workday,

or elevating legs at or above heart level. R. 63. Also, a person could not perform those jobs if

she was limited to occasional bilateral handling and fingering. R. 64.

       On November 14, 2018, the ALJ issued a decision applying the five-step evaluation

process, see 20 C.F.R. § 404.1520(a)(4), that was unfavorable to Wieland. R. 10–32. The ALJ

determined that Wieland had not engaged in substantial gainful activity during the period

from her amended alleged onset date (November 20, 2014) through her date last insured

                                               4


        Case 1:19-cv-01066-SCD Filed 04/29/20 Page 4 of 16 Document 18
(December 31, 2017); Wieland suffered from five “severe” impairments: fibromyalgia, morbid

obesity, depression, anxiety, and bilateral calcaneal spurs; Wieland did not suffer from an

impairment or combination of impairments that met or medically equaled the severity of a

presumptively disabling impairment; Wieland had the residual functional capacity to perform

a restricted range of sedentary work; Wieland was unable to perform any past relevant work;

and other jobs existed in significant numbers in the national economy that Wieland could

perform. R. 15–26. Based on those findings, the ALJ concluded that Wieland was not

disabled. R. 26.

       Thereafter, Wieland requested review of the ALJ’s decision by the SSA’s Appeals

Council. Tr. R. 196. On June 24, 2019, the Appeals Council denied Wieland’s request for

review, R. 1–6, making the ALJ’s decision the final decision of the Commissioner of Social

Security, see Loveless v. Colvin, 810 F.3d 502, 506 (7th Cir. 2016).

       Wieland filed this action on July 25, 2019, seeking judicial review of the

Commissioner’s decision under 42 U.S.C. § 405(g). ECF No. 1. The matter was assigned to

this court in April 2020. All parties have consented to magistrate-judge jurisdiction. See ECF

Nos. 16, 17 (citing 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73(b)). The matter is now fully briefed

and ready for disposition. See ECF No. 10, 14, 15.

                            APPLICABLE LEGAL STANDARDS

       “Judicial review of Administration decisions under the Social Security Act is governed

by 42 U.S.C. § 405(g).” Allord v. Astrue, 631 F.3d 411, 415 (7th Cir. 2011) (citing Jones v. Astrue,

623 F.3d 1155, 1160 (7th Cir. 2010)). Pursuant to sentence four of § 405(g), federal courts have

the power to affirm, reverse, or modify the Commissioner’s decision, with or without

remanding the matter for a rehearing.

                                                 5


         Case 1:19-cv-01066-SCD Filed 04/29/20 Page 5 of 16 Document 18
       Section 205(g) of the Act limits the scope of judicial review of the Commissioner’s

final decision. See § 405(g). As such, the Commissioner’s findings of fact shall be conclusive

if they are supported by “substantial evidence.” See § 405(g). Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Moore v. Colvin, 743 F.3d 1118, 1120–21 (7th Cir. 2014) (quoting Richardson v. Perales, 402 U.S.

389, 401 (1971)) (other citations omitted). The ALJ’s decision must be affirmed if it is

supported by substantial evidence, “even if an alternative position is also supported by

substantial evidence.” Scheck v. Barnhart, 357 F.3d 697, 699 (7th Cir. 2004) (citing Arkansas v.

Oklahoma, 503 U.S. 91, 113 (1992)).

       Conversely, the ALJ’s decision must be reversed “[i]f the evidence does not support

the conclusion,” Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014) (citing Blakes v. Barnhart,

331 F.3d 565, 569 (7th Cir. 2003)), and reviewing courts must remand “[a] decision that lacks

adequate discussion of the issues,” Moore, 743 F.3d at 1121 (citations omitted). Reversal also

is warranted “if the ALJ committed an error of law or if the ALJ based the decision on serious

factual mistakes or omissions,” regardless of whether the decision is otherwise supported by

substantial evidence. Beardsley, 758 F.3d at 837 (citations omitted). An ALJ commits an error

of law if his decision “fails to comply with the Commissioner’s regulations and rulings.”

Brown v. Barnhart, 298 F. Supp. 2d 773, 779 (E.D. Wis. 2004) (citing Prince v. Sullivan, 933 F.2d

598, 602 (7th Cir. 1991)). Reversal is not required, however, if the error is harmless. See, e.g.,

Farrell v. Astrue, 692 F.3d 767, 773 (7th Cir. 2012); see also Keys v. Barnhart, 347 F.3d 990, 994–

95 (7th Cir. 2003) (citations omitted).

       In reviewing the record, this court “may not re-weigh the evidence or substitute its

judgment for that of the ALJ.” Skarbek v. Barnhart, 390 F.3d 500, 503 (7th Cir. 2004) (citing

                                                6


        Case 1:19-cv-01066-SCD Filed 04/29/20 Page 6 of 16 Document 18
Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). Rather, reviewing courts must

determine whether the ALJ built an “accurate and logical bridge between the evidence and

the result to afford the claimant meaningful judicial review of the administrative findings.”

Beardsley, 758 F.3d at 837 (citing Blakes, 331 F.3d at 569; Zurawski v. Halter, 245 F.3d 881, 887

(7th Cir. 2001)). Judicial review is limited to the rationales offered by the ALJ. See Steele v.

Barnhart, 290 F.3d 936, 941 (7th Cir. 2002) (citing SEC v. Chenery Corp., 318 U.S. 80, 93–95

(1943); Johnson v. Apfel, 189 F.3d 561, 564 (7th Cir. 1999); Sarchet v. Chater, 78 F.3d 305, 307

(7th Cir. 1996)).

                                          ANALYSIS

       Wieland contends that the ALJ erred in (1) evaluating the intensity, persistence, and

limiting effects of her alleged symptoms; (2) assigning little weight to the opinions of her

treating sources; and (3) failing to account for all her limitations in the RFC assessment.

I.     Symptom evaluation

       ALJs use a two-step process for evaluating a claimant’s symptoms. Social Security

Ruling (SSR) 16-3p, 2016 LEXIS 4, at *3 (Mar. 16, 2016). First, the ALJ must “determine

whether the individual has a medically determinable impairment (MDI) that could reasonably

be expected to produce the individual’s alleged symptoms.” Id. at *5. Second, the ALJ must

“evaluate the intensity and persistence of an individual’s symptoms such as pain and

determine the extent to which an individual’s symptoms limit his or her ability to perform

work-related activities.” Id. at *9.

       Reviewing courts “will overturn an ALJ’s decision to discredit a claimant’s alleged

symptoms only if the decision is ‘patently wrong,’ meaning it lacks explanation or support.”

Cullinan v. Berryhill, 878 F.3d 598, 603 (7th Cir. 2017) (quoting Murphy v. Colvin, 759 F.3d 811,

                                                7


         Case 1:19-cv-01066-SCD Filed 04/29/20 Page 7 of 16 Document 18
816 (7th Cir. 2014)). “A credibility determination lacks support when it relies on inferences

that are not logically based on specific findings and evidence.” Id. “In drawing its conclusions,

the ALJ must ‘explain her decision in such a way that allows [a reviewing court] to determine

whether she reached her decision in a rational manner, logically based on her specific findings

and the evidence in the record.” Murphy, 759 F.3d at 816 (quoting McKinzey v. Astrue, 641 F.3d

884, 890 (7th Cir. 2011)).

       The ALJ here concluded that Wieland’s medically determinable impairments could

reasonably be expected to cause her alleged symptoms but found that Wieland’s statements

concerning the intensity, persistence, and limiting effects of those symptoms were “not

entirely consistent with the medical evidence and other evidence in the record.” R. 21. With

respect to Wieland’s physical condition, the ALJ found that Wieland had “a history of

routine, conservative treatment that is inconsistent with the degree of limitation alleged,” that

“no physician has recommended or anticipated aggressive treatment like surgery or injections

for any of the claimant’s severe impairments,” and that “there is no evidence of considerable

adverse [medication] side effects in the medical evidence of record.” R. 21. The ALJ further

found that the objective medical evidence did not support the level of Wieland’s claimed pain.

R. 21–22. As to Wieland’s mental functioning, the ALJ determined that “she has not sought

significant treatment for [depression or anxiety],” “[s]he has primarily treated her mental

health issues with medication,” and “mental status examinations overwhelmingly yielded

unremarkable findings.” R. 23.

       A. Physical symptoms

       With respect to her physical symptoms, Wieland contends that the ALJ’s reliance on

lack of objective findings was erroneous because her main impairment—fibromyalgia—is not

                                               8


        Case 1:19-cv-01066-SCD Filed 04/29/20 Page 8 of 16 Document 18
likely to result in such findings. ECF No. 10 at 5–6. Likewise, she faults the ALJ for relying

on her “conservative” course of treatment, because no providers had suggested that

fibromyalgia is treatable by the “aggressive” methods (i.e., surgery or injections) the ALJ

suggested.

       The ALJ erred in rejecting Wieland’s complaints of disabling physical symptoms. The

ALJ inferred, based on Wieland’s “routine, conservative treatment,” that her symptoms could

not have been as disabling as she alleged. This inference is not logically based on the record.

Although it is true that Wieland was treated primarily with medication and physical therapy,

the ALJ provides no basis for believing that Wieland’s fibromyalgia could have been treated

with more “aggressive” methods. No medical provider ever suggested a course of treatment

that Wieland refused to consider or try. Indeed, Wieland’s primary care physician indicated

that her pain symptoms had been “recalcitrant to treatment.” R. 400. Wieland’s course of

treatment therefore was of little value in evaluating her physical symptoms.

       The ALJ’s other reasons for disbelieving Wieland’s alleged disabling physical

symptoms are problematic as well. The ALJ noted that, “aside from trigger points, there are

no objective findings to explain [Wieland’s] severe pain.” R. 22. According to the Seventh

Circuit, however, “[t]here are no laboratory tests for the presence or severity of fibromyalgia.”

Sarchet, 78 F.3d at 306. Consequently, “[w]hen a claimant has fibromyalgia, it is inappropriate

for an ALJ to reject her claims of pain because they are not verified by traditional medical

tests.” Alexander v. Barnhart, 287 F. Supp. 2d 944, 965 (E.D. Wis. 2003). The ALJ also

erroneously concluded that Wieland’s “rheumatologist noted Effexor . . . was probably

helping to keep her fibromyalgia symptoms in check.” R. 22 (citing Exhibit B4/3; B14F/1).

The treatment note cited was authored by Wieland’s primary care physician, not her

                                               9


        Case 1:19-cv-01066-SCD Filed 04/29/20 Page 9 of 16 Document 18
rheumatologist, and was referring to Wieland’s improved mental-health symptoms, not her

fibromyalgia. See R. 386–89, 398–99. Finally, the ALJ’s determination that “[r]ecent treatment

. . . showed only mild symptoms,” R. 22 (citing Exhibit B22F), lacks support in the record.

The ALJ cited to an entire 121-page exhibit, which is mostly composed of Wieland’s visits

with her OB/Gyn and issues related to her pregnancy. See R. 1480–1536, 1543–81, 1587–92.

When she did check in with her rheumatologist during that time period, treatment notes

indicate: “Overall not much has changed. She still struggles with generalized chronic pain

worse with activity.” R. 1582. That record is not indicative of only mild symptoms.

       To be sure, the ALJ also cited several findings during physical examination that were

purportedly inconsistent with Wieland’s claimed level of impairment. See R. 22. The

Commissioner is correct that objective evidence is not categorically irrelevant to the

evaluation of a fibromyalgia claimant’s abilities. Unlike objective medical tests—such as x-

ray or an MRI—certain physical exam findings may speak to the severity of a claimant’s

fibromyalgia symptoms, just as a claimant’s daily activities and work histories can provide

relevant evidence. But here the ALJ here overstated the probative value of such findings. For

example, although the ALJ implied that Wieland had no difficulties with tiptoe, heel, or

tandem gait or with getting on and off exam tables, these findings were limited to two separate

examinations; they were not recurring. See R. 656, 996–97. Likewise, while the record shows

that Wieland sometimes walked without an assistive device, had normal pulses, and had full

range of motion in her major joints, see R. 22, 376, 455, 656, 673, 1038, 1072, 1540, 1609, it

also reveals edema; tender points in Wieland’s neck, back, and knees; limited neck rotation

and extension; tenderness in her lower extremities; and at times diminished pulses and

decreased range of motion in her spine, see R. 376–77, 407, 568, 686, 963, 996–97, 975, 1000–

                                              10


       Case 1:19-cv-01066-SCD Filed 04/29/20 Page 10 of 16 Document 18
01, 1006, 1010, 1014, 1038, 1056. Because the exam findings were not overwhelmingly

inconsistent with Wieland’s alleged physical symptoms, and in light of the ALJ’s other

questionable reasons, these findings are not sufficient to reject Wieland’s allegations.

         B. Mental-health symptoms

         Wieland also argues that the ALJ erred in evaluating her mental-health symptoms.

ECF No. 10 at 6–7. She contends that she began receiving treatment for depression in

February 2016 (not September 2016, as the ALJ found) and that the ALJ failed to inquire into

her reason for not seeking any mental-health treatment prior to that date. She further contends

that the ALJ erred in relying on “unremarkable” mental status examinations, because these

one-time, time-limited exams are not necessarily indicative of her ability to function on a daily

basis.

         The ALJ’s evaluation of Wieland’s mental-health symptoms is not patently wrong.

First, the ALJ’s error regarding when Wieland first began receiving treatment for her mental-

health impairments (February 2016 rather than September 2016) is harmless. In either case,

the ALJ was correct in stating that Wieland did not begin treatment until well after her

amended alleged onset date (November 2014). Second, substantial evidence supports the

ALJ’s finding that Wieland had not sought significant treatment for depression or anxiety. See

20 C.F.R. § 404.1529(c)(3) (requiring ALJs to consider what treatments the claimant uses to

alleviate her alleged symptoms). Although Wieland claims that the ALJ failed to inquire why

this was so, she does not offer any explanation for her lack of treatment during a significant

portion of the relevant time period or for her lengthy gap in treatment (September 2016 to

February 2018). Third, the ALJ reasonably relied on Wieland’s mental-status exams, as she

usually presented with a normal mood, affect, attention span, and concentration. See R. 23

                                               11


         Case 1:19-cv-01066-SCD Filed 04/29/20 Page 11 of 16 Document 18
(citing multiple treatment records). It’s true that such exams may not always reflect a

claimant’s functional abilities, but Wieland has not cited any positive mental findings on

examination. The ALJ did not err in relying on the dearth of such evidence.

II.      Treating source opinions

         “For claims filed before March 2017, a treating physician’s opinion on the nature and

severity of a medical condition is entitled to controlling weight if it is well-supported by

medical findings and consistent with substantial evidence in the record.” Johnson v. Berryhill,

745 F. App’x 247, 250 (7th Cir. 2018) (citing 20 C.F.R. § 404.1527(c)(2); Brown v. Colvin, 845

F.3d 247, 252 (7th Cir. 2016)); see also SSR 96-2p, 1996 SSR LEXIS 9, at *1–4 (July 2, 1996).

An opinion that is not entitled to controlling weight need not be rejected. Instead, the opinion

is entitled to deference, and the ALJ must weigh it using several factors, including the length,

nature, and extent of the claimant’s relationship with the treating physician; the frequency of

examination; whether the opinion is supported by relevant evidence; the opinion’s consistency

with the record as a whole; and whether the physician is a specialist. See 20 C.F.R.

§ 404.1527(c); see also Ramos v. Astrue, 674 F. Supp. 2d 1076, 1087 (E.D. Wis. 2009). Moreover,

the ALJ must always give “good reasons” to support the weight he ultimately assigns to the

treating physician’s opinion. § 404.1527(c)(2); Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir.

2010).

         A. Physical impairments

         Wieland’s physical impairments were treated primarily by her rheumatologist, Eric

Gowing, M.D., and her primary care physician, Christopher Rocke, D.O. See R. 234–35. Dr.

Gowing began treating Wieland in December 2006, R. 378; her treatment with Dr. Rocke

dates to November 2013, see R. 235, 418–23. Both doctors opined that Wieland has work-

                                              12


         Case 1:19-cv-01066-SCD Filed 04/29/20 Page 12 of 16 Document 18
preclusive limitations stemming from her fibromyalgia and other impairments. See R. 378–83,

580–84, 764–67. Specifically, Dr. Gowing opined that Wieland could stand/walk for less than

two hours out of an eight-hour workday; could sit for about four hours in a workday; needed

to shift positions at will throughout the day; needed frequent unscheduled breaks; would be

off task twenty-five percent or more of the workday; and needed to elevate her legs for at least

two hours during a typical workday. R. 379–80, 82, 581–83. He further opined that Wieland

had significant limitations with reaching, handling, and fingering and that she would be

absent from work more than four days per month due to her impairments. R. 382, 583. Dr.

Rocke’s opinions were substantially similar to Dr. Gowing’s. See R. 764–67.

       The ALJ assigned little weight to Dr. Gowing’s and Dr. Rocke’s opinions because, in

his view, those opinions “are not consistent with the objective or clinical medical evidence of

record as a whole.” R. 22–23. The ALJ explained that, “[a]side from positive trigger points,

there are no objective findings in the record to explain her allegedly severe pain.” R. 23. He

further explained that Wieland “has . . . never required aggressive treatment like surgery for

any of her severe impairments.” R. 23.

       Wieland argues that the ALJ erred in weighing the opinions of Dr. Gowing and Dr.

Rocke. ECF No. 10 at 9–10. The court agrees. Like the ALJ in Sarchet, the ALJ here appears

to have misunderstood the nature of Wieland’s primary impairment, fibromyalgia. The ALJ

rejected Dr. Gowing’s and Dr. Rocke’s opinions because, aside from positive trigger points,

the record did not contain objective findings to explain Wieland’s alleged pain. But the

Seventh Circuit has noted that “[t]here are no laboratory tests for the presence or severity of

fibromyalgia. The principal symptoms are ‘pain all over,’ fatigue, disturbed sleep, stiffness,

and . . . multiple tender spots.” Sarchet, 78 F.3d at 306. Thus, the absence of objective tests did

                                                13


        Case 1:19-cv-01066-SCD Filed 04/29/20 Page 13 of 16 Document 18
not support finding Dr. Gowing’s and Dr. Rocke’s opinions inconsistent with the record.2 The

other purported inconsistency—lack of aggressive treatment—is not logically based on the

record. There is no evidence in the record suggesting that fibromyalgia is treatable by surgery,

the only “aggressive” treatment method offered by the ALJ when evaluating the opinion

evidence in the record. Accordingly, the ALJ failed to provide “good reasons” for rejecting

the opinions of Dr. Gowing and Dr. Rocke.

        B. Mental-health impairments

        As to her mental-health impairments, Wieland underwent therapy sessions with

Catherine Principe, PsyD, and Kelly Schinke, PsyD. See R. 234, 1603–06. Wieland had her

initial consultation with Dr. Principe in August 2016, see R. 586–93; she began seeing Dr.

Schinke in February 2018, see R. 1606. Both doctors opined that Wieland has work-preclusive

mental limitations. Specifically, they opined that Wieland would miss multiple days of work

per month due to “bad days”; would require unscheduled breaks throughout the workday;

would be off task at least twenty-five percent of the workday; and would be less than fifty

percent efficient as an average worker. See R. 775–78, 1250–53. The ALJ assigned little weight

to Dr. Principe’s and Dr. Schinke’s opinions, finding them “inconsistent with the relatively

unremarkable mental status examinations” and “inconsistent with [Wieland’s] reported

activities of daily living, such as using a computer, caring for her young son, attending doctors’

appointments, and shopping in stores.” R. 23.

        Wieland argues that the ALJ erred in weighing the opinions of Dr. Principe and Dr.

Schinke. ECF No. 10 at 10–12. The court agrees. Although the ALJ reasonably relied on



2
 Indeed, Dr. Gowing explicitly noted that, given Wieland’s fibromyalgia diagnosis, “[e]xamination findings
are not pertinent to [her] ability to work.” R. 384.
                                                    14


         Case 1:19-cv-01066-SCD Filed 04/29/20 Page 14 of 16 Document 18
Wieland’s relatively normal functioning during mental-status exams, see, e.g., R. 446, 455, 656,

1078, 1014, his reliance on Wieland’s reported activities was misplaced, as he failed to

consider limitations Wieland has performing such activities.3 Wieland reported that she had

issues with memory and concentration, had difficulty finishing tasks, needed reminders to

take her medications and pay bills online, and didn’t have the requisite focus for watching a

show or sewing (two of her main hobbies). See R. 241–54, 313–26. Likewise, at the hearing,

Wieland testified that she sometimes “spaced out” when talking to her teenage son and that

she was unable to follow along with a movie. R. 56. The ALJ did not need to discuss or believe

all these limitations. But it was error for him to entirely disregard them. See Moss v. Astrue, 555

F.3d 556, 562 (7th Cir. 2009) (“An ALJ cannot disregard a claimant’s limitations in performing

household activities.”).

III.      RFC assessment

          Finally, Wieland argues that her RFC assessment is not supported by substantial

evidence because the ALJ failed to account for her need to elevate her legs and her upper

extremity limitations. ECF No. 10 at 13–15. “As a general rule, both the hypothetical posed

to the VE and the ALJ’s RFC assessment must incorporate all of the claimant’s limitations

supported by the medical record.” Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014) (citations

omitted). Wieland testified she elevates her legs throughout the day to reduce swelling in her

legs, frequently drops objects, and has numbness and stabbing pain in her hands, wrists, and

fingers. See R. 49, 52–53, 58. Likewise, both Dr. Gowing and Dr. Rocke opined that Wieland

would need to elevate her legs at or about heart level at least two hours during a typical

workday and had significant limitations using her hands, fingers, and arms. R. 380, 382, 583,


3
    The Commissioner did not respond to this argument. See ECF No. 14 at 20–21.
                                                     15


           Case 1:19-cv-01066-SCD Filed 04/29/20 Page 15 of 16 Document 18
767. The ALJ’s errors in evaluating Wieland’s subjective physical symptoms and the opinions

of Dr. Gowing and Dr. Rocke impacted his RFC assessment, including whether the record

supported a limitation for elevating legs and upper extremity limitations. Accordingly, the

ALJ shall reevaluate Wieland’s RFC after reconsidering these issues.

                                       CONCLUSION

       For all the foregoing reasons, the court finds that the ALJ erred when evaluating

Wieland’s subjective physical symptoms and the opinions of her treating providers. Based on

this record, however, the court cannot determine whether Wieland was disabled during the

period between her amended alleged onset date and her date last insured. Accordingly, the

court concludes that it is necessary to remand this matter to the Commissioner for

reconsideration of the ALJ’s RFC assessment and, potentially, her step-four and step-five

findings.

       The Commissioner’s decision is REVERSED, and this action is REMANDED

pursuant to sentence four of section 205(g) of the Social Security Act, 42 U.S.C. §, for further

proceedings consistent with this decision. The clerk of court shall enter judgment accordingly.

       SO ORDERED this 29th day of April, 2020.


                                                   ___________________________
                                                   STEPHEN C. DRIES
                                                   United States Magistrate Judge




                                              16


        Case 1:19-cv-01066-SCD Filed 04/29/20 Page 16 of 16 Document 18
